394 U.S. 847 (1969)
ROBINSON ET AL.
v.
JOHNSON ET AL.
No. 67.
Supreme Court of United States.
Decided May 5, 1969.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS.
William G. Clark, Attorney General of Illinois, Thomas E. Brannigan, Assistant Attorney General, John J. Stamos, and Daniel P. Coman for appellants.
PER CURIAM.
The judgment is affirmed.
MR. JUSTICE BLACK dissents for the reasons given in the dissenting opinion of THE CHIEF JUSTICE in Shapiro v. Thompson, ante, p. 644.
MR. JUSTICE HARLAN dissents for the reasons given in his dissenting opinion in Shapiro v. Thompson, ante, p. 655.